     Case 1:19-cv-00004-NONE-JLT Document 95 Filed 12/11/20 Page 1 of 3


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JOANNA B. HOOD, State Bar No. 264078
     Supervising Deputy Attorney General
 3   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
 6    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
 7   Attorneys for Defendants
     K. Celosse
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                           FRESNO DIVISION

12

13   DANA SMITHEE, et al.,                                Case No. 1:19-cv-00004-NONE-JLT
14                                          Plaintiffs, STIPULATION FOR CONTINUANCE
                                                        OF SCHEDULING CONFERENCE;
15                  v.                                  [PROPOSED] ORDER
16                                                        (Doc. 94)
     CA CORRECTIONAL INSTITUTION,
17   et al.,
18                                        Defendants.
19

20         The parties hereby stipulate and request that the scheduling conference in this matter,

21   currently set for December 21, 2020 at 9:30 a.m., be continued to January 21, 2021 at 9:30 a.m.

22   A scheduling order may be modified upon a showing of good cause and by leave of Court. Fed.

23   R. Civ. P. 6(b)(1)(A), 16(b)(4); see also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

24   609 (9th Cir. 1992). Here, Defendant’s answer is currently due December 15, 2020, after the

25   parties’ joint scheduling report is currently due. (See Minute Order, ECF No. 19.) The parties’

26   conference leading to the joint scheduling report cannot be as productive if done before the

27   pleadings are set, which would lead to a less productive scheduling conference. The parties

28   therefore agree to and request that the scheduling conference be continued to January 21, 2021.
                                                      1
                Stipulation for Continuance of Scheduling Conference; [Proposed] Order (1:19-cv-00004-NONE-JLT)
     Case 1:19-cv-00004-NONE-JLT Document 95 Filed 12/11/20 Page 2 of 3


 1        The parties have sought two continuances of this date before. (ECF Nos. 13, 17.) The

 2   continuance is not being sought for any improper purpose.

 3        Based on the foregoing, the parties stipulate as follows: that the scheduling conference,

 4   previously set for December 21, 2020 at 9:30 a.m., be continued to January 21, 2020 at 9:30 a.m.

 5

 6   Dated: December 11, 2020                                Brod Law Firm, P.C.
 7                                                           /s/ Gregory J. Brod (as authorized
                                                             12/11/2020)
 8
                                                             Gregory J. Brod
 9                                                           Attorneys for Plaintiffs Dana Smithee and
                                                             E.M., a minor by and through guardian ad
10                                                           litem Jennifer Montes

11   Dated: December 11, 2020                                Respectfully submitted,
12                                                          XAVIER BECERRA
                                                            Attorney General of California
13                                                          JOANNA B. HOOD
                                                            Supervising Deputy Attorney General
14
                                                            /s/ Jeremy Duggan
15
                                                            JEREMY DUGGAN
16                                                          Deputy Attorney General
                                                            Attorneys for Defendant
17                                                          K. Celosse
18

19

20
21

22

23

24

25

26
27

28
                                                        2
                Stipulation for Continuance of Scheduling Conference; [Proposed] Order (1:19-cv-00004-NONE-JLT)
     Case 1:19-cv-00004-NONE-JLT Document 95 Filed 12/11/20 Page 3 of 3


 1                                            [Proposed] ORDER

 2        Good cause appearing, the parties’ stipulation to continue the scheduling conference is

 3   GRANTED. The scheduling conference, previously set for December 21, 2020, at 9:30 a.m., is

 4   continued to January 21, 2021 at 9:30 a.m.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     December 11, 2020                              /s/ Jennifer L. Thurston
                                                             UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
                 Stipulation for Continuance of Scheduling Conference; [Proposed] Order (1:19-cv-00004-NONE-JLT)
